                                            Case 4:18-cr-00223-RCC-DTF Document 293 Filed 06/27/19 Page 1 of 3



                                        1 David J. Bodney (006065)
                                          bodneyd@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        3 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        4 Facsimile: 602.798.5595
                                        5
                                          Attorneys for First Look Media
                                        6 Works Incorporated
                                        7                          UNITED STATES DISTRICT COURT
                                        8                                 DISTRICT OF ARIZONA
                                        9 United States of America,                       ) NO. 4:18-CR-00223-TUC-RCC(DTF)
                                                                                          )
                                       10                             Plaintiff,          ) NOTICE OF APPEARANCE
                                       11                                                 )
                                                            vs.                           )
1 East Washington Street, Suite 2300




                                       12 Scott Daniel Warren,                            )
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                                                                          )
         Ballard Spahr LLP




                                       13                                                 )
                                                                      Defendant.          )
                                       14                                                 )
                                                                                          )
                                       15
                                       16          PLEASE TAKE NOTICE that attorney David J. Bodney of Ballard Spahr LLP, who
                                       17 is admitted to practice in this Court, hereby enters an appearance as counsel on behalf of
                                       18 First Look Media Works Incorporated in the above-captioned action.
                                       19          RESPECTFULLY SUBMITTED this 27th day of June, 2019.
                                       20                                BALLARD SPAHR LLP
                                       21
                                                                         By: /s/ David J. Bodney
                                       22                                    David J. Bodney
                                                                             Attorneys for First Look Media
                                       23                                    Works Incorporated
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #37024594 v1
                                            Case 4:18-cr-00223-RCC-DTF Document 293 Filed 06/27/19 Page 2 of 3



                                        1                               CERTIFICATE OF SERVICE
                                        2
                                                  I hereby certify that I electronically transmitted the attached document to the
                                        3 clerk’s  office using the CM/ECF system for filing and transmittal of a notice of electronic
                                          filing to the following CM/ECF registrants, and mailed a copy of same to the following,
                                        4 if a non-registrant, this 27th day of June, 2019:
                                        5 Gregory John Kuykendall
                                        6 Amy Pickering Knight
                                          Kuykendall & Associates
                                        7 531 S Convent Ave
                                        8 Tucson, AZ 85701-2612
                                          email: greg@kuykendall-law.com
                                        9 email: amyknight@kuykendall-law.com
                                          Attorneys for Plaintiff
                                       10
                                       11 Anna Roberta Wright
1 East Washington Street, Suite 2300




                                          Nathaniel Jacob Walters
                                       12 US Attorneys Office – Tucson, AZ
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 405 W. Congress St., Suite 4800
                                          Tucson, AZ 8570-4050
                                       14 email: anna.wright@usdoj.gov
                                          email: Nathaniel.Walters@usdoj.gov
                                       15 Attorney for USA
                                       16
                                          David Bralow
                                       17 First Look Media Works Incorporated
                                          115 5th Avenue
                                       18
                                          New York, NY 10011
                                       19 email: david.bralow@firstlook.org
                                          Attorney for First Look Media Works Incorporated
                                       20
                                       21 Gregg Paul Leslie
                                          ASU Sandra Day O’Connor College of Law
                                       22 Public Interest Law Firm
                                          111 E. Taylor St., Suite 311
                                       23
                                          Phoenix, AZ 85004
                                       24 email: Gregg.Leslie@asu.edu
                                          Attorney for Fired Look Media Works Incorporated
                                       25
                                       26
                                       27
                                       28

                                                                                        2
                                            DMWEST #37024594 v1
                                            Case 4:18-cr-00223-RCC-DTF Document 293 Filed 06/27/19 Page 3 of 3



                                        1
                                          James J. Belanger
                                        2
                                          J Belanger Law PLLC
                                        3 P.O. Box 447
                                          Tempe, AZ 85280
                                        4 email: jjb@jbelangerlaw.com
                                        5 Attorney for Professors of Religious Liberty
                                        6 Katherine Franke
                                          Columbia University – Sulzbacher
                                        7
                                          Professor of Law
                                                     th
                                        8 435 W 116 St.
                                          New York, NY 10027
                                        9 email: kfranke@law.columbia.edu
                                       10 Attorney for Professors of Religious Liberty
                                       11 Michael John Martinez Areinoff
1 East Washington Street, Suite 2300




                                          Federal Public Defenders Office – Tucson
                                       12 407 W. Congress St., Suite 501
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 Tucson, AZ 85701-1310
                                          email: Michael.Areinoff@fd.org
                                       14 Material Witness
                                       15
                                            /s/ Michelle T. Gallegos
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                         3
                                            DMWEST #37024594 v1
